               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 20-CR-183-JPS-JPS
 v.

 TYVEX N. BENFORD,
                                                                    ORDER
                      Defendant.


       On October 6, 2020, the Grand Jury returned a two-count indictment

(the “Indictment”), in which it charged Defendant with violations of

18 U.S.C. § 1591(a)(1), (b)(1)–(2), and (c). (Docket #1). On July 13, 2021, the

parties entered into a plea agreement as to Count One of the Indictment.

(Docket #13). Therein, the Government agreed to move to dismiss Count

Two of the Indictment at sentencing. (Id. at 3).

       On July 29, 2021, the parties appeared before Magistrate Judge

Nancy Joseph for a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #16). Defendant pleaded guilty to Count One of the

Indictment. (Id.) After cautioning and examining Defendant under oath

concerning each of the subjects mentioned in Rule 11, Magistrate Judge

Joseph determined that the guilty plea was knowing and voluntary and that

the offense charged was supported by an independent factual basis

containing each of the essential elements of the offense. (Docket #17 at 1).

       Thereafter,   Magistrate    Judge    Joseph   filed   a   Report   and

Recommendation, recommending that: (1) Defendant’s plea of guilty be

accepted; (2) a presentence investigation report be prepared; and (3)

Defendant be adjudicated guilty and have a sentence imposed accordingly.



  Case 2:20-cr-00183-JPS Filed 08/19/21 Page 1 of 2 Document 18
(Id.) Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and

Federal Rule of Criminal Procedure 59(b), Magistrate Judge Joseph advised

the parties that written objections to that recommendation, or any part

thereof, could be filed within fourteen days of the date of service of the

recommendation. (Id.) To date, neither party has filed such an objection.

The Court has considered Magistrate Judge Joseph’s recommendation and,

having received no objection(s) thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #17) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 19th day of August, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00183-JPS Filed 08/19/21 Page 2 of 2 Document 18
